DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of group I, claims 1-7 in the reply filed on July 8, 2022 is acknowledged.

3.	Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 8, 2022.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the device container" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claims 3-7 are rejected for the reasons set forth above with regards to claim 2 due to claim dependency.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2004/0062692 A1) (hereafter “Lin”) in view of Fournier (USPN 6,365,103 B1).
	Regarding claim 1, Lin discloses (fig. 1; para [0030]) a decontamination system for a device (16), the decontamination system (20) comprising: a terminal package (container 10) defining a device receiving area (space inside container 10), wherein the terminal package (10) includes a fluid inlet (semipermeable filtered ports 18) through which sterilant fluid can be delivered to the device receiving area.   However, Lin appears silent with regards to an accumulator apparatus configured to switch between trapping sterilant fluid delivered into the device receiving area and delivering sterilant fluid to the device receiving area based on pressure changes in the device receiving area.
	Fournier discloses a system for sterilizing a medical instrument such as an endoscope. The endoscope (210) is attached to an accumulator apparatus (235) and placed in a sterilization chamber (10).  Adjusting the pressure in the chamber (10) causes the sterilizing mixture to pass into the interior of the endoscope and into the accumulator apparatus (235).  This arrangement permits both the interior and exterior of the endoscope to be completely sterilized (see figures 2a-2b; abstract; col. 7, lines 13-57).   
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Lin and include an accumulator apparatus permitting trapping of sterilant fluid and delivering sterilant fluid as taught by Fournier in order to effectively sterilize both the interior and exterior surfaces of a medical instrument such as an endoscope using the decontamination system of Lin.  
	Regarding claim 2, the combination of Lin and Fournier does not explicitly disclose that the accumulator apparatus is integral with the device container (the terminal package).  However, it would have been an obvious matter of design choice to make the accumulator apparatus of modified Lin integral with the device container as the courts have held that the use of one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice (see MPEP 2144.04 V).
Regarding claim 3, Lin discloses a motorized pump (vacuum pump 22) in fluid communication with the device receiving area (see figure 1), wherein the accumulator apparatus of modified Lin is capable of being used to deliver sterilant fluid to the device receiving area through a flow path separated from a flow path of the motorized pump.
Regarding claim 4, the accumulator apparatus (235) includes an accumulator reservoir in fluid communication with the device receiving area (the accumulator apparatus is a vessel 235 having a reservoir that is in fluid communication with the device receiving area via the medical instrument that it is connected to) (see figure 2a of Fournier).
	Regarding claim 5, Lin discloses that the system includes a decontamination chamber (20) dimensioned to receive the terminal package, wherein sterilant fluid delivery from the decontamination chamber (20) to the terminal package is conduit-free (see figure 1, para [0030] – hydrogen peroxide vapor from vaporizer 26 is introduced into chamber 20 using vacuum pump 22).

Allowable Subject Matter
8.	Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The prior art of record, alone or in combination, does not teach or suggest wherein the accumulator reservoir includes an inlet and an outlet in fluid communication with the device receiving area, further comprising a first one-way valve configured to allow flow into the accumulator reservoir from the device receiving area through the inlet, but prevent flow from the accumulator reservoir into the device receiving area through the inlet, in the claimed environment. 

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6,977,061 B2 (Lin et al.)

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1799